Citation Nr: 1106336	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-30 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a disability manifested 
by dry skin on the hands. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from January 1996 to 
January 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2006 rating decision. 


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service 
connection for bilateral hearing loss in an August 2000 rating 
decision.  The Veteran was notified of the decision, but did not 
file an appeal.

2.  Evidence obtained since the time of the August 2000 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
bilateral hearing loss.

3.  The submitted evidence does not show that the Veteran has 
tinnitus as a result of his time in the service.

4.  The evidence does not show a current disability manifested by 
dry skin on the hands. 


CONCLUSIONS OF LAW

1.  The August 2000 rating decision which denied entitlement to 
service connection for bilateral hearing loss is final; new and 
material evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302 (2010).

2.  Criteria for service connection for tinnitus have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).
 
3.  Criteria for service connection for a disability manifested 
by dry skin on the hands have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied by an August 2000 rating 
decision which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302.  However, a previously denied claim 
may be reopened by the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

At the time of the August 2000 rating decision, service treatment 
records were of record which failed to show hearing loss for VA 
purposes.  For the purposes of applying VA laws, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.
 
No other evidence or statements were received in conjunction with 
the Veteran's claim, and the Veteran failed to report to a VA 
examination that was scheduled in conjunction with his claim.  
The Veteran's claim was denied as the evidence did not show 
hearing loss for VA purposes.

It is noted that at separation physical, audiometric testing 
showed: 

 


HERTZ



500
1000
2000
3000
4000
LEFT
25
25
15
20
20
RIGHT
15
25
20
20
25

Since that decision, the Veteran refiled his claim bilateral 
hearing loss, but he has not presented new evidence of any 
treatment he has received for hearing loss, and he has not 
submitted any evidence showing that he actually has hearing loss 
in either ear for VA purposes.

Given that no new evidence has been submitted, the Veteran's 
claim is not reopened, and his appeal is denied.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.
 
Tinnitus 

At the outset, the Board acknowledges that lay evidence may 
suffice to establish the manifestations of a chronic condition 
during service, or within a presumptive period; or continuity of 
symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  In fact, the Court has specifically held that tinnitus 
is a type of disorder associated with symptoms capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

However, in this case, the Veteran's claims file is silent for 
any discussion of the onset of, or etiology of, the Veteran's 
reported tinnitus.  The Veteran's service treatment records are 
silent for any complaints of ringing in the ear or any diagnosis 
of tinnitus.  The Veteran did undergo audiometric testing on 
several occasions while in service, but there is no indication 
that he complained of ringing at any of these appointments.  
Additionally, on the Veteran's separation physical, he gave no 
indication that he was experiencing ringing in his ears at that 
time.

In a statement dated June 2005, the Veteran reported that while 
in service he worked in the armory where weapons were going off 
unannounced.  Yet, he gave no indication when his tinnitus began 
or even showing that his tinnitus had been diagnosed.

The Veteran has been asked to submit any evidence he has in his 
possession which might support his claim, but he has neither 
submitted any records, nor identified any treatment.  As such, 
there is no basis upon which to grant the Veteran's claim, and it 
is therefore denied.

Disability manifested by dry skin on the hands 

It is unclear what disability or disease of the hands might exist 
with respect to this claim as the Veteran has provided no 
clarification of this issue in the few statements that are in his 
file (notably his claim form, his notice of disagreement, and his 
substantive appeal).

Furthermore, a review of the Veteran's service treatment records 
does not show such a disability.  The Veteran was treated for a 
spider bite in the right arm in December 1996 which caused 
cellulitis, but this does not appear to match his claim, or to 
have caused a chronic disability.  The Veteran also reported 
peeling skin on his palms, associated with solvent use which 
appeared in the winter on a medical history survey completed in 
conjunction with a physical in June 1998.  However, the physical 
found his skin to be normal.  Furthermore, a year later he 
specifically denied having any skin problems on a medical history 
survey completed in conjunction with his separation physical in 
November 1999, and the Veteran's separation physical found his 
skin to again be normal. 

Following service, the Veteran has not identified any treatment 
records in which he has received treatment for a disability 
manifested by dry skin on the hands.  

The Veteran has been asked to submit any evidence he has in his 
possession which might support his claim, but he has neither 
submitted any records, nor identified any treatment.  As such, 
there is no basis upon which to grant the Veteran's claim, and it 
is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the 
information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  With respect to service connection claims, a section 
5103(a) notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in June 2008, which informed the Veteran of all the 
elements required by the Pelegrini II Court of Appeals for 
Veterans Claims, as well as how effective dates and disability 
ratings are calculated. 

Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of his claims 
to reopen service connection for his previously denied claim for 
erectile dysfunction, and it informed him of the reasons that his 
claims were previously denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In his notice of disagreement, the Veteran denied receiving any 
treatment from VA, indicating that he was studying in Poland and 
was receiving medical treatment there, but he did not identify 
that treatment, request that VA attempt to obtain the records, or 
submit the records himself.

Service treatment records have been obtained, and the Veteran was 
scheduled to testify at a hearing before the Board, but he failed 
to appear.

It is noted that the Veteran has requested VA examinations on 
several occasions, but the fact remains that he has failed to 
report to scheduled VA examinations and hearings in the past, and 
he has failed to submit any medical records showing any current 
disabilities treatment.  

The Board wishes to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way street." 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

While an examination was not provided with regard to the 
Veteran's previously denied claim for hearing loss, VA is not 
required to afford the Veteran an examination or obtain a medical 
opinion because VA has determined that new and material evidence 
has not been received and those claims have not reopened on a de 
novo basis.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As 
such, an examination was not necessary.  

While a VA medical opinion was not provided in this case with 
regard to the Veteran's claims of a skin condition and tinnitus, 
the Federal Circuit Court of Appeals (Federal Circuit) has 
recognized that there is not a duty to provide an examination in 
every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010).  Rather, the Secretary's obligation under 38 U.S.C. § 
5103A(d) to provide the Veteran with a medical examination or to 
obtain a medical opinion is not triggered unless there is an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability.  See 
McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in 
this case is negative for any indication that a current 
disability is related to the Veteran's military service, other 
than the Veteran's own assertion that he would like service 
connection for tinnitus and a skin condition on his hands.  As 
such, this conclusory lay statement is insufficient to trigger 
VA's duty to provide an examination with an opinion.   See 
Waters, 601 F.3d 1274. 

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been presented to reopen a 
claim of entitlement to service connection for bilateral hearing 
loss, the Veteran's claim is not reopened, and the appeal is 
denied.  

Service connection for tinnitus is denied.

Service connection for a disability manifested by dry skin on the 
hands is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


